NOTICE OF ALLOWANCE
Examiner acknowledges receipt of the reply filed on 8/4/2021 under AFCP 2.0, in response to the final office action mailed 5/5/2021.
Claims 1-5 are pending.  Claim 6 has been canceled. 
Claims 1-5 are being allowed on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections - withdrawn
The objection to claims 1-6 is withdrawn in view of the amendment filed 8/4/2021.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1, 3, and 4 under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (Digestive and Liver Disease 40:371–378  (2008)- previously cited), in view of Yang et al. (Acta Academie Medicinae Militaris Tertiae 29(22):2176-2178 (2007)- previously cited).  Examiner refers to the English translation of this document, translated by the USPTO (Yang et al., Acta Academie Medicinae Militaris Tertiae 29(22):2176-2178 (2007)- translation pp. 1-13, translated August 2018; previously cited), is withdrawn in view of the amendment filed 8/4/2021.
The rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (Digestive and Liver Disease 40:371–378  (2008)- previously cited), and . (Acta Academie Medicinae Militaris Tertiae 29(22):2176-2178 (2007)- previously cited), as applied to claims 1, 3, and 4 above, and further in view of Shimada et al. (Am. J. Gastroenterol. 102:1931–1938 (2007)- previously cited), is withdrawn in view of the amendment filed 8/4/2021.
The rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (Digestive and Liver Disease 40:371–378  (2008)- previously cited), Yang et al. (Acta Academie Medicinae Militaris Tertiae 29(22):2176-2178 (2007)- previously cited), and Shimada et al. (Am. J. Gastroenterol. 102:1931–1938 (2007)- previously cited), as applied to claims 1-4 above, and further in view of Pizzorno (Integrative medicine 13:8-12 (February 2014)), is withdrawn in view of the amendment filed 8/4/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a method for improving a nonalcoholic fatty liver disease, comprising administering a composition comprising glutathione as an active ingredient to a patient in need of treatment of the nonalcoholic fatty liver disease, wherein the nonalcoholic fatty liver disease is a disease having low liver stiffness corresponding to any one of the following (1)    measurement value of Type IV collagen 7S domain in the serum is 4.5 ng/ml or less, or (2)    measurement value with a device in which the principle is transient elastography that measures the propagation velocity of pulse oscillatory wave in the tissue with elasticity (kPa) by an ultrasonic pictorial analysis method as a noninvasive examination, examination is 9.0 kPa or less, and an alanine aminotransferase (ALT) 
The prior closest art to the instant claims is Yang et al. (Acta Academie Medicinae Militaris Tertiae 29(22):2176-2178 (2007)- previously cited).  
Yang et al. teach the effects of reduced glutathione on non-alcoholic fatty liver disease (NAFLD) in experimental rats [reads on in need of treatment] (abstract).  Non-alcoholic fatty liver disease (NAFLD) has become one of the three major liver diseases that endanger human health (p. 3). The NAFLD disease spectrum consists of 3 main types: simple fatty liver, non-alcoholic steatohepatitis (NASH), and fatty cirrhosis.  Id. Rats were fed a high fat diet and one group was given reduced glutathione (GSH)(0.6 g/vial) by intragastric administration at 0.15 g/100 g per day (pp. 4-6).
The reference does not explicitly or teach or suggest an ALT value after the composition is administered improved by 20% or more as compared to an alanine aminotransferase (ALT) value before the composition is administered.
Accordingly, the instant claims are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 1-5 are allowed as set forth in the amendment filed 8/4/2021.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654